  Case 4:21-cv-04052-LLP Document 10 Filed 04/07/21 Page 1 of 3 PageID #: 68




                          UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


HOWELL DEAN O'BRYAN, JR.,                                4:21-CV-04052-LLP

                          Movant,
                                                            AMENDED
             vs.                                        ORDER ON MOTIONS

J.W. COX, IN HIS CAPACITY AS
WARDEN OF YANKTON FEDERAL
PRISON CAMP;

                          Respondent.



      Pending are various motions filed by movant Howell Dean O’Bryan, Jr.

First, Mr. O’Bryan requests his immediate release during the pendency of this

case. See Docket No. 4. Courts do have some discretion to grant bail to a

habeas petitioner pending a decision on the merits, but the petitioner must

show a substantial claim of law based on the facts and some circumstance

making the request for bail exceptional and deserving of special treatment in

the interests of justice. See, e.g. Dotson v. Clark, 900 F.2d 77, 79 (6th Cir.

1990). Cf. Martin v. Solem, 801 F.2d 324, 329 (8th Cir. 1986) (holding court

has inherent power to grant bail to a state prisoner pending a decision on the

merits of his habeas petitioner if he shows a substantial federal constitutional

claim that presents a clear case on the law and a clear, readily apparent, case

on the facts as well as the existence of some circumstance which makes his
  Case 4:21-cv-04052-LLP Document 10 Filed 04/07/21 Page 2 of 3 PageID #: 69




request for bail exceptional in the interests of justice.) Prisoners are rarely

granted bail under this discretionary power of the court. Martin, 801 F.2d at

329.

       Mr. O’Bryan has not shown either of these factors. He cites to the

increased risk of Covid infection among inmates, but if true, this is a

circumstance attendant to every federal prisoner. Mr. O’Bryan’s circumstances

are not exceptional and deserving of special treatment as compared to all other

federal prisoners. Also, respondent has yet to address the merits of

Mr. O’Bryan’s petition, so it is unknown whether he has presented a

substantial constitutional claim that is clear under the law and clear and

readily evident based on the facts.

       Second, Mr. O’Bryan requests the court appoint counsel to represent him

in this case. See Docket No. 5. There is no recognized constitutional right

under the Sixth Amendment for the appointment of counsel in habeas corpus

cases. Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). Habeas actions

are civil in nature, so the Sixth Amendment right to counsel applicable in

criminal proceedings does not apply. Id. The court does, however, have

discretion to appoint counsel if the interests of justice so require or if an

evidentiary hearing will be held. See 18 U.S.C. § 3006A(a)(2)(B). The court will

not appoint counsel at this juncture of the proceedings and accordingly denies

movant’s motion. This case is not legally or factually complex and the court is

confident movant can present his issues himself at this point. Should an

evidentiary hearing become necessary, the court will appoint counsel.


                                             2
  Case 4:21-cv-04052-LLP Document 10 Filed 04/07/21 Page 3 of 3 PageID #: 70




      Lastly, Mr. O’Bryan seeks to proceed in forma pauperis. See Docket No.

6. Although Mr. O’Bryan will be granted in forma pauperis status, he has

sufficient funds in his prisoner trust account report to pay the $5.00 filing fee.

      Accordingly, IT IS HEREBY ORDERED:

      1.    The motion for immediate release (Docket No. 4) is DENIED;

      2.    The motion for appointment of counsel (Docket No. 5) is DENIED;

      3.    The motion to proceed in forma pauperis (Docket No. 6) is

            GRANTED. Mr. O’Bryan shall pay the $5.00 filing fee to the clerk

            of court by May 6, 2021.

      DATED this 7th day of April, 2021.

                                            BY THE COURT:



                                            VERONICA L. DUFFY
                                            United States Magistrate Judge




                                            3
